Citation Nr: 9920946	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that determined the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a back condition.

The veteran subsequently submitted evidence, and the RO 
addressed the issue as entitlement to service connection for 
a back condition.  However, the Board must consider the 
preliminary issue of whether new and material evidence has 
been submitted and may not address the underlying issue of 
entitlement to service connection until it has done so.  At 
the time of the February 1995 rating decision, the RO stated 
that the evidence must present a "reasonable possibility" 
of a change in the outcome of the prior decision.  

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court held that the two-step process set out in 
Manio, for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge, and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
§ 3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

On remand, the RO should consider the issue of whether new 
and material evidence has been presented to reopen the claim 
pursuant to the criteria outlined at 38 C.F.R. § 3.156(a) and 
outlined in the cases cited above.

The veteran also submitted evidence subsequent to the 
issuance of the most recent supplemental statement of the 
case addressing the issue of entitlement to service 
connection for a back condition.  The evidence consisted of 
additional VA treatment records, many of which were 
duplicates, but which also contained pertinent medical 
records detailing treatment for the veteran's back and 
mentioning the veteran's fall in service.  The veteran did 
not waive the RO's consideration of this evidence.  
Therefore, his claim for entitlement to service connection 
for a back condition based on a new and material evidence 
must be remanded to the RO for consideration of the 
additional records and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c) (1998). 

Accordingly, the case is REMANDED for the following:

Readjudicate the veteran's claim for 
entitlement to service connection for a 
back injury based on the submission of 
new and material evidence, with 
consideration of the additional VA 
medical records, pursuant to the criteria 
contained in 38 C.F.R. § 3.156(a) and as 
outlined in the cases cited above.  If 
new and material evidence has been 
presented, determine whether the claim is 
well grounded, and, if so, undertake such 
development as may be warranted.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case that contains the laws and 
regulations governing the submission of 
new and material evidence, and allow an 
appropriate period of time for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


